DETAILED ACTION
Claims 1, 10-11, and 20 are pending.
The office acknowledges the following papers:
Claims and remarks filed on 3/16/2021.

New Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 10-11, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “responsive to determining that the load instruction has a dependency on the store instruction and responsive to determining that the base register or index register has been written by the older instruction during the same cycle as the load instruction, invalidating the store instruction” (emphasis added). Claim 11 recites 
Claims 10 and 20 are rejected due to their dependency.

Response to Arguments
The arguments presented by Applicant in the response, received on 3/16/2021 are considered persuasive.
Applicant argues for claims 1 and 11:
“In particular, Applicant submits that Alexander fails to disclose, teach, or suggest at least “determining whether the load instruction has a dependency on the store instruction; determining whether a base register or index register has been written by an older instruction during a same cycle as the load instruction; and responsive to determining that the load instruction has a dependency on the store instruction and responsive to determining that the base register or index register has been written by the older instruction during the same cycle as the load instruction, invalidating the store instruction” as recited in claim 1.
Similarly, Applicant submits that Alexander fails to disclose, teach, or suggest at least “invalidate logic configured to: determine whether the load instruction has a dependency on the store instruction; determine whether a base register or index register has been written by an older instruction during a same cycle as the load instruction; and responsive to determining that the load instruction has a dependency on the store instruction and responsive to determining that the base register or index register has been written by the older instruction during the same cycle as the load instruction, invalidate the store instruction” as recited in claim 11.”

This argument is found to be persuasive for the following reason. The examiner agrees that Alexander failed to teach detecting base register or index register writes by older instructions. Alexander also failed to teach any invalidation that occurs in response to detecting an older instruction writing to the base or index register.
	
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The following is text cited from 37 CFR 1.111(c): In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A. PETRANEK whose telephone number is (571)272-5988.  The examiner can normally be reached on M-F 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB PETRANEK/Primary Examiner, Art Unit 2183